DETAILED ACTION

Allowable Subject Matter
Claims 1, 2, 7, 13-16, 19 and 20 are allowed.


The following is an examiner’s statement of reasons for allowance:
Applicants’ arguments are persuasive that the prior art of record does not teach or suggest a label having the substrate having a thermal print coating and a liner having a thermal transfer receptive coating formed from an aqueous resin-based coating composition comprising “a resin dissolved in ammonia, wherein the aqueous resin-based thermal transfer receptive coating has a pH higher than ammonia and is an alkaline mixture that comprises a wax” and wherein there is a perforation through both the substrate and the liner and the “perforation converges to a tab at a center-bottom of the removable portion” in combination with the rest of the limitations claimed.  Okumura et al. do not teach using wax in their thermal transfer receiving layer, and therefore it would have been improper hindsight to have made their layer contain wax.  Lastly, Brookshire et al. would not teach or suggest a perforation that “converges to a tab at a center-bottom of the removable portion of the label” as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerard Higgins/Primary Examiner, Art Unit 1796